UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6574


JOHN JOSEPH MCPARTLIN,

                Plaintiff - Appellant,

          v.

ALTHEA ROACHE-MCDONALD, DMD-CDO Petersburg Correctional
Complex;    PATRICIA    STANSBERRY,    Warden, Petersburg
Correctional Complex; MS. LEVISTER (JANE DOE), Assistant
Warden, Petersburg Correctional Complex,

                Defendants – Appellees,

          and

ERNEST PONRAJ, DDS Petersburg Correctional Complex,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00620-MSD-TEM)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Joseph McPartlin, Appellant Pro Se.     Virginia Lynn Van
Valkenburg, Susan Lynn Watt, Assistant United States Attorneys,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John Joseph McPartlin appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971),     and    the   court’s      subsequent       order       denying     McPartlin’s

Fed. R. Civ. P. 59(e) motion to alter or amend that judgment.

We   have    reviewed     the       record    and    find     no     reversible       error.

Accordingly,        although    we        grant     leave    to      proceed     in   forma

pauperis,     we    affirm     for    the    reasons        stated    by   the    district

court.      See McPartlin v. Roache-McDonald, No. 2:11-cv-00620-MSD-

TEM (E.D. Va. Mar. 31, 2015 & Apr. 22, 2015).                         We dispense with

oral   argument       because       the    facts     and     legal     contentions       are

adequately        presented    in    the     materials       before    this      court   and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              3